Title: To John Adams from John Henry, 2 June 1795
From: Henry, John
To: Adams, John



Dear Sir,
Dorset County June 2. 1795.

I shall set out to day for philadela, but I entertain great doubts whether the State of my health will permit me to reach it.  If I do not join the Senate I beg you Sir, to inform them, that it will be wholly owing to my indisposition. The least agitation affects me extremely, and I think it highly probable that after a short trial, I shall be under the necessity of declining the journey.
I am dear sir with Sentiments of / the highest respect & Esteem / Yrs

Jno. Henry